IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,550


EX PARTE STEVE HARDY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0839817D IN THE CRIMINAL DISTRICT COURT NUMBER
THREE FROM TARRANT COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault with a deadly weapon and sentenced to twenty-five years' imprisonment.  The Second Court
of Appeals affirmed his conviction.  Hardy v. State, No. 02-03-132-CR (Tex. App.-Ft. Worth,
delivered April 8, 2004, no pet.).  Applicant contends that his appellate counsel rendered ineffective
assistance because counsel failed to advise him of his right to file petition for discretionary review
pro se.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to advise him of his
right to petition for discretionary review pro se.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Second Court of Appeals in Cause No. 02-03-132-CR that affirmed his conviction in Case No.
0839817D from the Criminal District Court Number Three of Tarrant County, Texas.  Applicant
shall file his petition for discretionary review with the Second Court of Appeals within 30 days of
the date on which this Court's mandate issues.  
	Applicant's remaining claims are dismissed.  Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).

Delivered: November 15, 2006
Do not publish